Citation Nr: 0117830	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  94-46 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs for the cost of certain unauthorized medical 
expenses incurred in connection with the appellant's 
unauthorized treatment at a private medical facility in 
Gainesville, Florida from August 22 to September 1, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from an unfavorable determination by the Medical 
Administration Service (currently the Health Administration 
Service (HAS)) at the Department of Veterans Affairs (VA) 
Medical Center (MC) in Bay Pines, Florida.  The claims file 
is currently under the jurisdiction of the VA Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

In July 1995, the appellant and his representative appeared 
at a personal hearing held at the VAMC in Pittsburgh and 
explained their contentions in detail.  A transcript of that 
hearing is of record.  The case was last before the Board in 
September 1999, when it was remanded for a hearing to be held 
before a traveling Member of the Board.  This hearing was 
scheduled for May 21, 2001 at the Pittsburgh RO, but the 
appellant failed to appear for this hearing at the appointed 
time and place.  The appeal has been returned to the Board 
for further appellate review.  

It is not disputed that the appellant did not notify VA 
within 72 hours of his admission to the private medical 
facility in Gainesville on August 22, 1993.  In view of this 
failure make a timely request for VA authorization to receive 
medical care at a private facility at VA expense, the present 
appeal is limited solely to the question of the appellant's 
entitlement to reimbursement for or payment of unauthorized 
medical expenses pursuant to 38 C.F.R. § 17.120 (formerly 
§ 17.80).  

It is stated in the supplemental statement of the case that 
claims pertaining to medical expenses incurred in connection 
with the appellant's earlier emergency room treatment on 
August 22, 1993 at Citrus Memorial Hospital in Inverness, 
Florida, have not been received.  However, it appears that a 
bill (as listed under "OTHER EVIDENCE" in the supplemental 
statement of the case) for x-ray services in the amount of 
$33.40 received on August 10, 1995 from Citrus Radiology 
Associates , Inverness, Florida, may represent a timely 
informal claim for the payment of unauthorized medical 
expenses in connection with that earlier period of emergency 
room care.  The Board cannot tell if other medical bills 
received at that same time relate to the earlier emergency 
room treatment of the appellant or to the unauthorized 
medical services at issue in this appeal.  This entire matter 
is referred to the HAS for further appropriate action.  If 
the appellant desires to file a claim for the treatment at 
Inverness, that should be done so with specificity with the 
HAS.

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the HAS did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The appellant was 
notified by means of statements of the case and supplements 
thereto of the evidence needed to substantiate his claims.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate these claims.  The 
appellant has not referenced any unobtained evidence that 
might aid either claim or that might be pertinent to the 
basis for the denial of the claim.  The available medical 
records and other evidence describe in sufficient detail the 
unauthorized medical and surgical treatments which form the 
basis of the present claim and the surrounding circumstances.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App, 540, 
5456 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and the further 
expending of VA's resources is not warranted.  


FINDINGS OF FACT

1.  On August 22, 1993, the appellant was treated at the 
emergency room of a private hospital in Inverness, Florida 
following an automobile accident.  It was suspected that he 
had a dissecting thoracic aortic aneurysm, and he was 
transferred by helicopter on that same day to another private 
hospital in Gainesville, Florida for surgical repair of that 
condition.  

2.  Following successful surgery on August 22, 1993, the 
appellant was transferred to the VAMC in Gainesville on 
September 1, 1993 for follow-up care.  

3.  On August 22, 1993, the appellant had established his 
entitlement to service connection for an anxiety reaction, 
rated 30 percent disabling; for tinnitus, rated 10 percent 
disabling; and for defective hearing and a disorder of the 
right submaxillary gland, both of which were rated at the 
noncompensable level.  The combined service-connected rating 
was 40 percent.  

4.  On August 22, 1993, the appellant was enrolled in a 
program of vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code.  

5.  The unauthorized medical care at issue in this appeal was 
received under circumstances constituting a medical 
emergency.  

6.  VA medical facilities were feasibly available to the 
appellant on August 22, 1993 which were capable of providing 
to him the medical care which he received at the private 
facility in Gainesville from August 22 to September 1, 1993.  



CONCLUSION OF LAW

Entitlement to reimbursement or payment by VA for 
unauthorized medical expenses incurred in connection with 
hospital care at a private facility from August 22 to 
September 1, 1993 is not established.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 22, 1993, the appellant was brought to the 
emergency room of a private hospital in Inverness, Florida 
following an automobile accident.  He said that he had passed 
out prior to the accident after experiencing heartburn-like 
pains.  Emergency Medical Service personnel reported that the 
appellant was walking around and coherent at the accident 
scene.  Although the appellant was described in the relevant 
medical records as being obstreperous, refusing to provide 
needed demographic information to medical care givers, 
discontinuing his own spinal immobilization, and refusing to 
be further immobilized, an abnormal electrocardiogram (EKG), 
x-ray findings, and a CT (computed tomography) scan of the 
chest led medical personnel to suspect that he was 
experiencing a dissecting aneurysm of the thoracic aorta.  
Accordingly, thoracic surgeons at another private hospital in 
Gainesville were contacted and arrangements were made to 
transfer the appellant to that facility by helicopter.  

After the appellant's arrival at the private medical facility 
in Gainesville, transthoracic and transesophageal echo tests 
performed in the Cardiac Intensive Care unit confirmed the 
presence of the suspected aortic aneurysm with aortic 
insufficiency.  On the same day, August 22, 1993, the 
appellant underwent an emergency aortic valve replacement 
with surgical repair of the ascending aorta.  Later, the 
appellant developed an acute right lower extremity 
compartment syndrome, for which a right calf fasciotomy was 
performed.  The rest of his hospital course was benign, and 
he was transferred to the VAMC in Gainesville (located right 
across the street) for follow-up care on September 1, 1993.  

It is not disputed that authorization to receive private 
hospital care at VA expense was not requested from VA within 
72 hours of the appellant's admission on August 22, 1993.  
See 38 C.F.R. § 17.54.  Subsequently, an attorney for the 
private hospital indicated that internal records showed no 
attempt on the hospital's part to request a transfer of the 
appellant to the VA facility located right across the street 
prior to September 1, 1993.  See VA Form 119, Report of 
Contact, dated August 22, 1994.  

The appellant is currently requesting VA to assume financial 
responsibility for the unauthorized medical expenses which he 
incurred in connection with his hospital care at a non-VA 
medical facility in Gainesville, Florida from August 22 to 
September 1, 1993.  An itemized bill from the hospital in the 
amount of $61,876.30 has been submitted in support of this 
claim, and the appellant has stated (see VA Form 9, dated in 
December 1994) that the total amount of medical expenses 
incurred by him at this time amounts to approximately 
$110,000.  

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are quite explicit.  These legal criteria 
are found at 38 U.S.C.A. § 1728 and particularly at 38 C.F.R. 
§ 17.120 (formerly § 17.80).  The latter provides as follows:

§ 17.120 Payment or reimbursement of the 
expenses of hospital care and other 
medical services not previously 
authorized.

To the extent allowable, payment or 
reimbursement of the expenses of care, 
not previously authorized, in a private 
or public (or Federal) hospital not 
operated by the Department of Veterans 
Affairs, or of any medical services not 
previously authorized including 
transportation (except prosthetic 
appliances, similar devices, and repairs) 
may be paid on the basis of a claim 
timely filed, under the following 
circumstances: 
(a)	For veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 
(1)	For an adjudicated service-connected 
disability; 
(2)	For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
(3)	For  any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
(4)	For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j) 
(currently § 17.47(i)); and
 (b)	In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 
(c)	When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  

In the present case, the unauthorized hospital care at issue 
in this appeal did not involve the treatment of a service 
connected disability or any nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability; nor did the appellant have a 
total disability permanent in nature resulting from a 
service-connected disability at this time.  However, the 
appellant was participating at this time in a program of 
vocational rehabilitation training to Chapter 31 of Title38, 
United States Code, and it is reasonable to assume that he 
was in need of the unauthorized medical care at issue in 
order to achieve the goals of his vocational rehabilitation 
program (see 38 C.F.R. § 17.47(i)(2)).  

Furthermore, it appears that the unauthorized hospital care 
at issue was received in a medical emergency, as defined 
above.  However, it also appears that VA facilities were 
feasibly available to provide that hospital care.  There is a 
complete VAMC located in Gainesville just across the street 
from the private hospital at which the appellant was treated.  
Responsible and knowledgeable employees of that VA facility 
have certified for the record that, on August 22, 1993, there 
were unoccupied beds available in the Surgical Intensive Care 
Unit, and that there were doctors on the staff at this time 
who were capable of performing the type of surgery which the 
appellant received.  At this late date, almost eight years 
after the events in question, this probably constitutes the 
best evidence currently available on these questions.  

The Board has noted and considered the December 1994 letter 
from the appellant's surgeon (who, as one of the appellant's 
many creditors, has a financial interest in the favorable 
outcome of this appeal) to the effect that the type of 
surgery received by the appellant is "not usually" 
performed at the Gainesville VAMC; rather, most cases are 
allegedly transferred to the private facility across the 
street at which the appellant was treated.  The Board notes 
that this does not establish that the necessary type of 
surgery and medical care was unavailable to the appellant at 
the VAMC on August 22, 1993; or that he could not first have 
been admitted to the VAMC (while he was still in Inverness or 
enroute to Gainesville in the helicopter) and then 
transferred to the private hospital across the street, if 
necessary. Such a procedure, simple as it is, would have 
obviated the need for this appeal and would have necessitated 
minimal, if any, delay in the appellant receiving the medical 
care he required.  

It is not disputed that the appellant's surgeon also had 
surgical privileges at the Gainesville VAMC.  It thus appears 
that this same surgeon could have treated the appellant at 
that VA facility on August 22, 1993, but chose to treat him 
at the private hospital across the street, without even first 
admitting him through the VAMC, for unspecified reasons.  
Thus, it does not appear from the evidence that "medical 
necessity," as alleged by the appellant's surgeon in his 
December 1994 letter, required the appellant's treatment at 
the private hospital in Gainesville on August 22, 1993.  

The Board has mostly disregarded the hearsay testimony 
offered by the appellant at his July 1995 hearing to the 
effect that his surgeon had confided to him (see Transcript, 
p. 4) that the Gainesville VAMC was "more like a first aid 
station than a hospital" since the surgeon has not directly 
stated anything so drastic.  It seems quite clear that, for 
reasons unrelated to the feasibility and availability of VA 
medical care, neither the appellant nor his physicians 
thought to explore the possibility of VA treatment for him at 
the time, and only thought of VA at all when the resulting 
medical bills later became due and unpaid.  

Since the controlling criterion found at 38 C.F.R. 
§ 17.120(c) has not been met, entitlement to the benefits 
sought in this appeal is not established.  



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

